        Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 1 of 14

                                                                                        FILED
                                                                                      U.S. DISTRICT COURT  ·
                                                                                  EASTERN DISTRICT ARKANSAS
                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


THOMAS CLARK, Individually and on
Behalf of All Others Similarly Situated


vs.                                   No. 4:20-cv-J:f15,      l<'-B
SOUTHWESTERN ENERGY COMPANY,                                 DEFENDANTS
FLYWHEEL ENERGY MANAGEMENT, LLC,    This case assigned to District J u ~ ~ : . ~
and FLYWHEEL ENERGY PRODUCTION, LLC
                                                        and to Magistrate Judge          /<Kal'"Ot:j
                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


      COMES NOW Plaintiff Thomas Clark ("Plaintiff'), individually and on behalf of all

others similarly situated, by and through his attorneys Lydia H. Hamlet and Josh

Sanford of Sanford Law Firm, PLLC, and for his Original Complaint-Collective Action

("Complaint") against Defendants Southwestern Energy Company, Flywheel Energy

Management, LLC, and Flywheel Energy Production, LLC (collectively "Defendant" or

"Defendants"), he states and alleges as follows:

                            I.      PRELIMINARY STATEMENTS

       1.    This is a collective action brought by Plaintiff, individually and on behalf of

all others similarly situated, against Defendant for violations of the overtime provisions

of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"), and the overtime

provisions of the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. (the

"AMWA").

      2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of

                                             Page 1 of 13
                    Thomas Clark, et al. v. Southwestern Energy Company, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                             Original Complaint-Collective Action
          Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 2 of 14



Defendant's failure to pay proper overtime compensation under the FLSA and the

AMWA.

                            II.     JURISDICTION AND VENUE

       3.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.      This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiffs' AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.      The acts complained of herein were committed and had their principal

effect against Plaintiffs within the Central Division of the Eastern District of Arkansas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                     Ill.    THE PARTIES

         6.    Plaintiff is an individual and resident of Faulkner County.

         7.    Separate Defendant Southwestern Energy Company ("Southwestern") is a

foreign, for-profit corporation, registered to do business in Arkansas.

         8.    Southwestern also does business as SWN Southwestern Energy.

         9.    Southwestern's registered agent for service is CT Corporation System, at

124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

         10.   Southwestern's registered agent for service in Arkansas is National

Registered Agents, Inc., at 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas

72201.




                                              Page 2 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
         Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 3 of 14



       11.     Separate Defendant Flywheel Energy Management, LLC ("Flywheel ·

Management"), is a foreign limited liability company, registered to do business in

Arkansas.

       12.     Flywheel Management's registered agent for service is C T Corporation

System, at 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

       13.     Flywheel Energy Production, LLC ("Flywheel Production"), is a foreign

limited liability company, registered to do business in Arkansas.

       14.     Flywheel Production's registered agent for service is C T Corporation

System, at 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

       15.     Defendants maintain websites at https://www.valorem-energy.com/ and

https://www.swn.com/.

                              IV.     FACTUAL ALLEGATIONS

       16.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       17.     Upon information and belief, around December of 2018, Flywheel

Management and/or Flywheel Production acquired Southwestern or the portion of

Southwestern in which Plaintiff formerly worked.

       18.     Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies and set schedules for their employees through unified

management.

       19.     Upon information and belief, the revenue generated from Defendants'

entities is merged and managed in a unified manner.

                                               Page 3 of 13
                     .Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 4 of 14



       20.    As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage policy,

Defendants operated as a single enterprise

       21.    Within the three years preceding the filing of this Complaint, Defendant

has continuously employed at least four employees.

       22.    Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

       23.    Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       24.    Defendant is an independent oil and natural gas company.

       25.    At all times material herein, Plaintiff and those similarly situated have been

entitled to the rights, protections, and benefits provided under the FLSA.

       26.    At all times material herein, Plaintiffs and those similarly situated have

been classified by Defendant as non-exempt from the overtime requirements of the

FLSA, 29 U.S.C. § 207, and the AMWA, A.C.A. § 11-4-211.

       27.    Plaintiff worked for Defendant as an hourly-paid Well Tender Pumper from

approximately June of 2014 to November of 2017.

       28.    At all relevant times herein, Defendant directly hired Well Tender Pumpers

to work on its behalf, paid them wages and benefits, controlled their work schedules,




                                             Page 4 of 13
                    Thomas Clark, et al. v. Southwestern Energy Company, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                             Original Complaint-Collective Action
          Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 5 of 14



duties, protocols, applications, assignments and employment conditions, and kept at

least some records regarding their employment.

         29.   As a Well Tender Pumper, Plaintiff performed duties on Defendant's behalf

such as driving to well sites, and monitoring and tending to pumps. Plaintiff and similarly

situated employees were also required to perform safety checks on their vehicle before

beginning work for the day, and were required to complete paperwork at the end of each

day such as entering tickets from well sites and filling out logs.

         30.   The vehicle safety check took Plaintiff approximately thirty minutes each

day to complete.

         31.   The end-of-day paperwork took Plaintiff approximately one to two hours to

complete.

         32.   Plaintiff spent approximately one to four hours each day driving to well

sites.

         33.   Defendant did not record, and Plaintiff and other Well Tender Pumpers

were not compensated for, the time spent driving to the first well site of the day, or the

duties they were required to complete before and after well site visits, such as the

vehicle safety inspections and paperwork.

         34.   Because Plaintiff and similarly situated employees were required to

perform a safety check on their vehicles before driving to a well site, their drive time is

compensable under 29 C.F.R. § 790.6 ("Periods of time between the commencement of

the employee's first principal activity and the completion of his last principal activity on

any workday must be included in the computation of hours worked to the same extent

as would be required if the Portal Act had not been enacted.").

                                              Page 5 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
        Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 6 of 14



       35.    Plaintiff and other Well Tender Pumpers regularly worked over forty hours

per week.

       36.    Defendant directed Plaintiff and other similarly situated employees to not

clock in while performing safety checks and driving to their first location, or while

completing paperwork at the end of the day.

       37.    Defendant knew or should have known that Plaintiff and similarly situated

employees were working additional hours off-the-clock for which they were not

compensated.

       38.    At all relevant times herein, Defendants have deprived Plaintiff and

similarly situated employees of regular wages and overtime compensation for all of the

hours worked over forty (40) per week.

       39.    Defendants knew or showed reckless disregard for whether its actions

violated the FLSA.

                     V.     REPRESENTATIVE ACTION ALLEGATIONS

       40.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       41.    Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons similarly situated as hourly employees who were, are, or will be employed by

Defendants within the applicable statute of limitations period, who are entitled to

payment of the following types of damages:

       A.     Regular wages and overtime premiums for all hours worked over forty (40)

hours in any week;

                                              Page 6 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
          Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 7 of 14



         B.    Liquidated damages; and

         C.    Attorney's fees and costs.

         42.   Plaintiff proposes the following class under the FLSA:

                    All Well Tender Pumpers in the past three years.

         43.   In conformity with the requirements of FLSA Section 16(b), Plaintiff has

filed or will soon file a written Consent to Join this lawsuit.

         44.   The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         45.   The members of the proposed FLSA class are similarly situated in that

they share these traits:

         A.    They were subject to Defendant's common policy of requiring Well Tender

Pumpers to perform vehicle inspections and then drive to their first location before

clocking in;

         B.    They were subject to Defendant's common policy of failing to pay Well

Tender Pumpers for all hours worked; and

         C.    They had substantially similar job duties, requirements, and pay

provisions.

         46.   Plaintiff is unable to state the exact number of the class but believes that

the class is exceeds twenty (20) persons.

         47.   Defendant can readily identify the members of the class, who are a certain

portion of the current and former employees of Defendant.

                                              Page 7 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
         Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 8 of 14



        48.   The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant.

        49.   The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant.

                             VI.   FIRST CLAIM FOR RELIEF
                          (Individual Claim for FLSA Violations)

        50.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

        51.   Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        52.   At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        53.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        54.   Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.

        55.   Defendant failed to pay Plaintiff for all hours worked, including one and

one-half times his regular rate for all hours worked in excess of forty hours per week.

        56.   Defendant knew or should have known that its actions violated the FLSA.

        57.   Defendant's conduct and practices, as described above, were willful.

        58.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages and costs, including reasonable
                                              Page 8 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 9 of 14



attorney's fees provided by the FLSA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiff's initial complaint, plus periods of

equitable tolling.

       59.     Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wage and unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       60.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII.     SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for FLSA Violations)

       61.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       62.     Plaintiff asserts this claim for damages and declaratory relief on behalf of

all similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       63.     At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       64.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 in one week and to

pay 1.Sx their regular wages for all hours worked over forty (40) in a week, unless an

employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.
                                              Page 9 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
        Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 10 of 14



        65.   Defendant classified Plaintiff and other similarly situated employees as

non-exempt from the overtime provisions of the FLSA.

        66.   Defendant failed to pay Plaintiff and similarly situated employees for all

hours worked, including one and one-half times their regular rate for all hours worked in

excess of forty hours per week.

        67.   Defendant deprived          Plaintiff and     similarly    situated   employees   of

compensation for all of the hours worked over forty (40) per week, in violation of the

FLSA.

        68.   Defendant knew or should have known that its actions violated the FLSA.

        69.   Defendant's conduct, as described above, has been willful.

        70.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all similarly situated employees for monetary damages, liquidated damages

and costs, including reasonable attorney's fees provided by the FLSA for all violations

which occurred beginning at least three (3) years preceding the filing of Plaintiff's initial

complaint, plus periods of equitable tolling.

        71.   Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff and similarly situated employees are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        72.   Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and the collective members as provided by the FLSA, they are

entitled to an award of prejudgment interest at the applicable legal rate.

                                              Page 10 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
       Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 11 of 14



                            VIII. THIRD CLAIM FOR RELIEF
                         (Individual Claim for AMWA Violations)

       73.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       74.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann. §§ 11-4-201, et seq.

       75.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

       76.    Sections 210 and 211 of the AMWA require employers to pay all

employees a minimum wage for all hours worked, and to pay one and one-half times

regular wages for all hours worked over forty hours in a week, unless an employee

meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department

of Labor regulations.

       77.    Defendant classified Plaintiff as non-exempt from the requirements of

AMWA.

       78.    Defendant failed to pay Plaintiff for all hours worked, including overtime

wages as required under the AMWA for all hours that Plaintiff worked in excess of forty

(40) per week.

       79.    Defendant knew or should have known that its practices violated the

AMWA.

       80.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.




                                              Page 11 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
       Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 12 of 14



       81.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for, and Plaintiff seeks, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorney's fees as provided by the AMWA.

                                IX.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Thomas Clark, individually and on

behalf of all others similarly situated, respectfully prays that each Defendant be

summoned to appear and to answer this Complaint and for declaratory relief and

damages as follows:

       A.      Declaratory judgment that Defendant's practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;

       B.      Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.      Judgment for damages suffered by Plaintiff and all others similarly situated

for all unpaid overtime compensation under the FLSA, the AMWA and their related

regulations;

       D.      Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA, the AMWA, and their related regulations;

       E.      An order directing Defendant to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney's fee and all costs connected with

this action; and

       F.      Such other and further relief as this Court may deem just and proper.




                                              Page 12 of 13
                     Thomas Clark, et al. v. Southwestern Energy Company, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 13 of 14



                                           Respectfully submitted,

                                           THOMAS CLARK, Individually
                                           and on Behalf of All Others
                                           Similarly Situated, PLAINTIFF

                                           SANFORD LAW FIRM, PLLC
                                           One Financial Center
                                           650 South Shackleford Road, Suite 411
                                           Little Rock, Arkansas 72211
                                           Telephon (5 , ) 221-0088
                                           Facsimil . (88 ) 787-2040



                                           Lydia H. Hamlet
                                           Ark. Bar No. 2011137
                                           april@sanfordlawfirm.com




                                   Page 13 of 13
          Thomas Clark, et al. v. Southwestern Energy Company, et al.
                     U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                   Original Complaint-Collective Action
       Case 4:20-cv-00475-KGB Document 1 Filed 05/05/20 Page 14 of 14



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


THOMAS CLARK, Individually and on                                           PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                No. 4:20-cv-_ _


SOUTHWESTERN ENERGY COMPANY,                                            DEFENDANTS
FLYWHEEL ENERGY MANAGEMENT, LLC,
and FLYWHEEL ENERGY PRODUCTION, LLC


                     CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly worker for Southwestern Energy Company, Flywheel
Energy Management, LLC, and Flywheel Energy Production, LLC within the past three
(3) years. I understand this lawsuit is being brought under the Fair Labor Standards Act
for unpaid overtime wages. I consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
or adjudication by the Court.



                                                ~
                                               THOMAS CLARK
                                               May 5, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
